                                                               Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 1 of 26 Page ID #:1



                                                                1   Patrick W. Kelly, Bar No. 274588
                                                                    pkelly@swlaw.com
                                                                2   SNELL & WILMER L.L.P.
                                                                    City National 2Cal
                                                                3   350 South Grand Avenue
                                                                    Suite 3100
                                                                4   Los Angeles, California 90071
                                                                    Telephone: 213.929.2500
                                                                5   Facsimile: 213.929.2525
                                                                6   Attorneys for Plaintiff
                                                                    SV3, LLC
                                                                7
                                                                8                          UNITED STATES DISTRICT COURT
                                                                9                         CENTRAL DISTRICT OF CALIFORNIA
                                                               10
                                                               11   SV3, LLC, an Arizona limited liability   Case No. 5:19-cv-00046
                                                                    company,
SNELL & WILMER

                               LOS ANGELES, CALIFORNIA 90071




                                                               12
                                 350 SOUTH GRAND AVENUE

                                   TWO CALIFORNIA PLAZA




                                                                                     Plaintiff,
                      LAW OFFICES

                                        SUITE 2600




                                                               13                                            Complaint for:
             L.L.P.




                                                                             v.
                                                               14                                            (1) Trademark Infringement;
                                                                    GG DISTRIBUTION, INC., a California
                                                               15   corporation;                             (2) False Designation of Origin;
                                                                    RELIANCE TRADING, INC. dba US
                                                               16   VAPE WHOLESALE, a California             (3) Counterfeiting;
                                                                    corporation;
                                                               17   SPOTLESS DISTRIBUTION, INC., a           (4) Common Law Trademark
                                                                    California corporation; and                  Infringement; and
                                                               18   IE VAPOR, INC., a California
                                                                    corporation,                             (5) Violation of California Business
                                                               19                   Defendants.                  & Professions Code §§ 17200, et
                                                                                                                 seq.
                                                               20
                                                               21
                                                                                                             Demand for Jury Trial
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28

                                                                    4813-5166-2468                                                      COMPLAINT
                                                               Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 2 of 26 Page ID #:2



                                                                1            Plaintiff SV3, LLC (“SV3”) alleges as follows:
                                                                2                                JURISDICTION AND VENUE
                                                                3            1.      This action arises under the Lanham Act, 15 U.S.C. §§ 1114 and
                                                                4   1125(a), and for trademark infringement, passing off, counterfeiting, and unfair
                                                                5   competition under the common law and the laws of the state of California.
                                                                6            2.      This Court has jurisdiction over the subject matter of this action under
                                                                7   28 U.S.C. §§ 1338(a), 1338(b), and 15 U.S.C. § 1121. This Court has supplemental
                                                                8   subject matter jurisdiction over SV3’s remaining state law and common law claims
                                                                9   under 28 U.S.C. § 1367(a).
                                                               10            3.      This Court has personal jurisdiction over defendants because they are
                                                               11   incorporated in California and conduct business in California.
SNELL & WILMER

                               LOS ANGELES, CALIFORNIA 90071




                                                               12            4.      Venue is proper in this district under 28 U.S.C. § 1391(b), (c), and (d)
                                 350 SOUTH GRAND AVENUE

                                   TWO CALIFORNIA PLAZA
                      LAW OFFICES

                                        SUITE 2600




                                                               13   because defendants have offices located in this district, conduct a substantial
             L.L.P.




                                                               14   amount of business in this district, and a substantial amount of the events or
                                                               15   omissions giving rise to SV3’s claims occurred in this district.
                                                               16                                            PARTIES
                                                               17            5.      Plaintiff SV3 is an Arizona limited liability company that conducts a
                                                               18   substantial amount of business in California.
                                                               19            6.      SV3 is informed and believes and thereupon alleges that defendant GG
                                                               20   Distribution, Inc. (“GG Distribution”) is a California corporation with its principal
                                                               21   place of business at 463 4th Street, Los Angeles, California 90013.
                                                               22            7.      SV3 is informed and believes and thereupon alleges that defendant
                                                               23   Reliance Trading, Inc. dba US Vape Wholesale (“Reliance Trading”) is a California
                                                               24   corporation with its principal place of business at 413 E 4th Street, Los Angeles,
                                                               25   California 90013.
                                                               26            8.      SV3 is informed and believes and thereupon alleges that defendant
                                                               27   Spotless Distribution, Inc. (“Spotless Distribution”) is a California corporation with
                                                               28   its principal place of business at 715 E Debra Lane, Anaheim, California 92805.

                                                                    4813-5166-2468                                                                 COMPLAINT
                                             Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 3 of 26 Page ID #:3



                                              1            9.      SV3 is informed and believes and thereupon alleges that defendant IE
                                              2   Vapor, Inc. (“IE Vapor”) is a California corporation with its principal place of
                                              3   business at 9375 9th Street, Rancho Cucamonga, California 91730.
                                              4            10.     Defendants GG Distribution, Reliance Trading, Spotless Distribution,
                                              5   and IE Vapor are collectively referred to as “Defendants.”
                                              6                    FACTS COMMON TO ALL CLAIMS FOR RELIEF
                                              7                        SV3’s Trademarks and Electronic Vaporizers
                                              8            11.     SV3 is a well-known manufacturer and distributor of electronic
                                              9   vaporizers and related accessories branded with numerous SV3-owned trademarks.
                                             10   SV3 sells its electronic vaporizers and related accessories in this district and various
                                             11   other districts. SV3 directly oversees and licenses the use of the SV3 trademarks to
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12   its manufacturers and authorized distributors.
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13            12.     At least as early as 2009, SV3 began marketing its electronic
                                             14   vaporizers and accessories with several trademarks, many of which are now
                                             15   registered at the United States Patent & Trademark Office. These registered marks
                                             16   include, without limitation, the following:
                                             17                        Mark                                    Description
                                             18                                                 Stylized “SV” mark for “Electronic
                                                                                                cigarette batteries; chargers for
                                             19                                                 electronic cigarettes; electronic
                                             20                                                 cigarette kits comprised of electronic
                                                                                                cigarette batteries and refill cartridges
                                             21   U.S. Registration No. 5,202,513               sold empty and filled with liquid
                                             22                                                 nicotine solution” and “Electronic
                                                                                                smoking devices, namely, electronic
                                             23                                                 cigarettes and electronic cigars;
                                             24                                                 structural components of electronic
                                                                                                cigarettes, namely, refill cartridges sold
                                             25                                                 empty and filled with liquid nicotine
                                             26                                                 solution; accessories for electronic
                                                                                                cigarettes, namely, carrying cases” (the
                                             27                                                 “SV Mark”).
                                             28

                                                  4813-5166-2468                                                                   COMPLAINT
                                                                                              -2-
                                             Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 4 of 26 Page ID #:4



                                              1                                                 Stylized “Mi-one” mark for “Electronic
                                              2                                                 smoking devices, namely, electronic
                                                                                                cigarettes; electronic vaporizing kits
                                              3                                                 comprising electronic cigarettes and
                                                  U.S. Registration No. 5,338,518
                                              4                                                 electronic cigarette coils; accessories
                                                                                                for electronic cigarettes, namely,
                                              5                                                 carrying cases specially adapted for
                                              6                                                 carrying electronic cigarettes”.
                                                                                                Word mark “Mi-one” for “Electronic
                                              7                       MI-ONE                    smoking devices, namely, electronic
                                              8                                                 cigarettes and electronic vaporizing
                                                  U.S. Registration No. 5,338,452               kits, coils, accessories for electronic
                                              9                                                 cigarettes, namely, carrying cases
                                             10                                                 specially adapted for carrying
                                                                                                electronic cigarettes” (the stylized and
                                             11                                                 word marks for Mi-One are
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12                                                 collectively referred to as the “Mi-one
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW




                                                                                                Marks”).
                      SUITE 2600




                                             13
                                             14
                                             15            13.     At least as early as 2016, SV3 began marketing its electronic
                                             16   vaporizers and accessories with several other trademarks, which SV3 is currently
                                             17   seeking to register with the United States Patent and Trademark Office:
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                  4813-5166-2468                                                                   COMPLAINT
                                                                                              -3-
                                             Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 5 of 26 Page ID #:5



                                              1                    Mark                                  Description
                                              2                                           Stylized “M” mark for “Batteries for
                                                                                          oral vaporizers and electronic cigarettes
                                              3                                           and cigars; battery chargers for
                                              4                                           electronic cigarettes and cigars” and
                                                                                          “Electronic smoking devices, namely,
                                              5                                           electronic cigarettes and cigars;
                                                  U.S. Application No. 87/821,037
                                              6                                           electronic vaporizing kits, comprising
                                                                                          electronic cigarettes and electronic
                                              7                                           cigarette coils; accessories for
                                              8                                           electronic cigarettes and cigars,
                                                                                          namely, carrying cases specifically
                                              9                                           adapted for carrying electronic
                                             10                                           cigarettes and cigars; cartridges sold
                                                                                          empty designed to contain chemical
                                             11                                           flavorings in liquid form for use with
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12                                           electronic cigarette and cigar
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW




                                                                                          vaporizers; smokers' oral vaporizer
                      SUITE 2600




                                             13                                           refill cartridges sold empty; refill
                                             14                                           cartridges sold filled with liquid
                                                                                          nicotine solution; chemical flavorings
                                             15                                           in liquid form used to refill oral
                                             16                                           vaporizer electronic cigarette and cigar
                                                                                          cartridges” (the “M Mark”).
                                             17
                                                                                          Stylized “Mi-pod” mark for “Jewelry
                                             18                                           chains for electronic cigarettes;
                                                                                          necklaces for electronic cigarettes” and
                                             19
                                                                                          “Electronic smoking devices, namely,
                                             20   U.S. Application No. 87/816/872         electronic cigarettes; electronic
                                                                                          vaporizing kits comprising electronic
                                             21
                                                                                          cigarettes and electronic cigarette coils;
                                             22                                           accessories specially adapted for
                                                                                          electronic cigarettes, namely, chains
                                             23
                                                                                          and necklaces; cartridges sold empty
                                             24                                           designed to contain chemical flavorings
                                                                                          in liquid form for use with electronic
                                             25
                                                                                          cigarette vaporizers”.
                                             26                                           Word mark “Mi-One” for “Electronic
                                             27                    MI-POD                 smoking devices, namely, electronic
                                                                                          cigarettes; electronic vaporizing kits
                                             28        U.S. Application No. 87/816/815    comprising electronic cigarettes and

                                                  4813-5166-2468                                                          COMPLAINT
                                                                                         -4-
                                             Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 6 of 26 Page ID #:6



                                              1                                                 electronic cigarette coils; accessories
                                              2                                                 specially adapted for electronic
                                                                                                cigarettes, namely, chains and
                                              3                                                 necklaces; cartridges sold empty
                                              4                                                 designed to contain chemical flavorings
                                                                                                in liquid form for use with electronic
                                              5                                                 cigarette vaporizers” (the stylized and
                                              6                                                 word marks for Mi-pod are collectively
                                                                                                referred to as the “Mi-pod Marks.”)
                                              7
                                              8            14.     As a result of extensive advertising and promotion, the SV Mark, Mi-
                                              9   one Marks, M Mark, and Mi-pod Marks (collectively, the “Common Law
                                             10   Trademarks”) have acquired significant value and have become distinctive and
                                             11   well-known to the consuming public and the trade as identifying and distinguishing
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12   SV3’s goods and services.
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13            15.     On information and belief, SV3’s rights in the Common Law
                                             14   Trademarks were established before any date of first use on which Defendants may
                                             15   rely.
                                             16            16.     At least as early as 2009, SV3 began marketing electronic vaporizers
                                             17   with distinctive, protectable elements, including a very unique and recognizable
                                             18   shape. The electronic vaporizers and its packaging prominently display the SV
                                             19   Mark, M Mark, and Mi-pod Mark.
                                             20            17.     Below are photos of SV3’s Mi-pod electronic vaporizers:
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                  4813-5166-2468                                                               COMPLAINT
                                                                                             -5-
                                             Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 7 of 26 Page ID #:7



                                              1
                                              2
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9            18.     In addition to being distinctive, in light of SV3’s years of continuous
                                             10   use of the unique features of the electronic vaporizers, along with the depiction of
                                             11   its Common Law Trademarks, consumers associate the combination of features
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12   with SV3. SV3 has expended substantial time, effort, and resources to develop the
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13   goodwill associated with the SV3 Common Law Trademarks. These efforts include
                                             14   a consistent commitment to using high quality components and consumer safety
                                             15   features in SV3-branded products. As a result of the high quality of SV3’s
                                             16   products, as well as SV3’s strategic marketing and advertising efforts, SV3 has
                                             17   enjoyed growing commercial success, leading to the acquisition of strong trademark
                                             18   law rights and substantial goodwill in the Common Law Trademarks.
                                             19            19.     The Common Law Trademarks have also acquired secondary meaning
                                             20   through, among other things, SV3’s sales, advertising, and promotional efforts.
                                             21   SV3’s electronic vaporizers are known for their quality and portability. SV3 has
                                             22   developed electronic vaporizers that are top of the market in terms of performance.
                                             23   They are also available in multiple colors.
                                             24            20.     The Common Law Trademarks acquired secondary meaning prior to
                                             25   Defendants’ introduction of a counterfeit product.
                                             26         Defendants Are Selling Counterfeit Products, Which Infringe on SV3’s
                                             27                                   Common Law Trademarks
                                             28            21.     In 2018, SV3 was alerted by a few of its retailers that SV3’s Mi-pod

                                                  4813-5166-2468                                                                 COMPLAINT
                                                                                               -6-
                                             Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 8 of 26 Page ID #:8



                                              1   vaporizers were malfunctioning and were being returned by customers. The
                                              2   retailers then shipped a few of the malfunctioning vaporizers to SV3. While these
                                              3   malfunctioning vaporizers appeared to be SV3’s Mi-pod vaporizers, they were not.
                                              4   The malfunctioning vaporizers had the SV Mark and the Mi-pod Mark on the
                                              5   packaging and the M Mark on the vaporizer itself. But all true SV3 Mi-pod
                                              6   vaporizers come with a printed “lot number.” The malfunctioning vaporizers did
                                              7   not have a lot number. It was clear that the malfunctioning vaporizers were not
                                              8   SV3 products.
                                              9            22.     After taking a closer inspection of the malfunctioning vaporizers, SV3
                                             10   found that the quality of plastics used in the malfunctioning vaporizers was low and
                                             11   demonstrably different than that of genuine SV3 products. A visual inspection
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12   showed that the malfunctioning vaporizers were manufactured using different
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13   molds. Critically, various components of SV3’s genuine products—including
                                             14   features necessary for safety and functionality—are absent from the malfunctioning
                                             15   vaporizers. Again, it was clear that the malfunctioning vaporizers were not SV3
                                             16   products and did not perform to SV3’s standards. They were counterfeit products.
                                             17            23.     SV3 demanded that its retailers produce the invoices for the
                                             18   malfunctioning vaporizers. The invoices showed that the malfunctioning
                                             19   vaporizers came from defendants Spotless Distribution and IE Vapor. Defendants
                                             20   do not have a license to use any of SV3’s Common Law Trademarks.
                                             21            24.     Below are side-by-side photo examples of the counterfeit vaporizers
                                             22   from Spotless Distribution and IE Vapor (on the left) and the authentic vaporizers
                                             23   from SV3 (on the right):
                                             24
                                             25
                                             26
                                             27
                                             28

                                                  4813-5166-2468                                                                  COMPLAINT
                                                                                              -7-
                                             Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 9 of 26 Page ID #:9



                                              1
                                                              Counterfeit Vaporizers           Authentic SV3 Vaporizers
                                              2
                                              3
                                              4
                                              5
                                              6
                                              7
                                              8
                                              9
                                             10
                                             11
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                  4813-5166-2468                                                     COMPLAINT
                                                                                       -8-
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 10 of 26 Page ID #:10



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9                     Fake security sticker
                                             10
                                             11
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                  4813-5166-2468                                                  COMPLAINT
                                                                                      -9-
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 11 of 26 Page ID #:11



                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                             10
                                             11
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22                    GG Distribution and Reliance Trading Are Also Infringing
                                             23            25.       SV3 is informed and believes and thereupon alleges that GG
                                             24   Distribution, Reliance Trading, Spotless Distribution, and IE Vapor are related and
                                             25   commingled businesses.
                                             26            26.       SV3 is informed and believes and thereupon alleges that GG
                                             27   Distribution and Spotless Distribution are operated by relatives, Saquib Shoaib and
                                             28   Adnan Shoaib.

                                                  4813-5166-2468                                                                  COMPLAINT
                                                                                              - 10 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 12 of 26 Page ID #:12



                                             1             27.     SV3 is informed and believes and thereupon alleges that Adnan Shoaib
                                             2    is the current Chief Executive Officer of Spotless Distribution and, at the very least,
                                             3    the former Chief Financial Officer of IE Vapor.
                                             4             28.     SV3 is informed and believes and thereupon alleges that Defendants
                                             5    are working together to infringe upon SV3’s Common Law Trademarks. Indeed,
                                             6    GG Distribution and Reliance Trading are located on the same street within
                                             7    walking distance. SV3 is informed and believes and thereupon alleges that
                                             8    Defendants mix counterfeit products with authentic products to create the
                                             9    impression that all the products they sell are authentic. SV3 is informed and
                                             10   believes that each of the Defendants is knowingly selling or attempting to sell
                                             11   electronic vaporizers and accessories that infringe SV3’s Common Law
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12   Trademarks.
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13            29.     Defendants are marketing and selling vaporizers with the Common
                                             14   Law Trademarks. SV3 is informed and believes that Defendants are trying to pass
                                             15   off their vaporizers as those of SV3’s and trade off SV3’s goodwill.
                                             16            30.     Defendants also sell their counterfeit goods through the same or
                                             17   similar channels as SV3 sells its goods.
                                             18            31.     Defendants’ goods, which feature the Common Law Trademarks, are
                                             19   such that prospective purchasers or consumers of Defendants’ goods and SV3’s
                                             20   goods are likely to be confused as to the source of the goods.
                                             21            32.     Defendants’ use of the Common Law Trademarks in commerce in
                                             22   connection with Defendants’ products is causing and is likely to cause confusion,
                                             23   deception, and mistake in the minds of the public with respect to the origin and
                                             24   source of the products.
                                             25            33.     SV3 is informed and believes and thereupon alleges that Defendants
                                             26   deliberately misappropriated the Common Law Trademarks to trade upon the
                                             27   goodwill that the Common Law Trademarks have developed in connection
                                             28   therewith, and to lead customers to believe that SV3 is the source of such products

                                                  4813-5166-2468                                                                COMPLAINT
                                                                                             - 11 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 13 of 26 Page ID #:13



                                             1    and services, which in fact do not originate with SV3 and are not sponsored by, or
                                             2    affiliated with SV3. Defendants intentionally and knowingly misappropriated
                                             3    SV3’s Common Law Trademarks.
                                             4                         SV3 Sent Defendants a Cease and Desist Letter
                                             5             34.     On November 2, 2018, SV3 sent Defendants a letter informing
                                             6    Defendants that their products were infringing the Common Law Trademarks. SV3
                                             7    is informed and believes and thereupon alleges that Defendants continue to use the
                                             8    Common Law Trademarks and sell counterfeit products. A true and correct copy of
                                             9    the cease and desist letter is attached as Exhibit A and fully incorporated by this
                                             10   reference.
                                             11                                 FIRST CLAIM FOR RELIEF
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12    (Trademark Infringement Under 15 U.S.C. § 1114 – Against All Defendants)
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13            35.     SV3 realleges and incorporates by reference as though fully set forth
                                             14   herein the allegations contained in Paragraphs 1 through 34, inclusive.
                                             15            36.     The SV Mark and Mi-one Marks are used in commerce and are valid,
                                             16   registered, protectable trademarks under the Lanham Act. At least as early as 2009,
                                             17   SV3 has continuously used the SV Mark and the Mi-one Marks to identify their
                                             18   goods and to distinguish them from those made and sold by others.
                                             19            37.     Defendants’ continued and unauthorized use of the SV Mark and Mi-
                                             20   one Marks in connection with the sale of its electronic vaporizers and accessories
                                             21   constitutes trademark infringement under 15 U.S.C. § 1114.
                                             22            38.     Defendants’ acts of trademark infringement and unfair competition, as
                                             23   alleged above, were committed with the knowledge that the SV Mark and Mi-one
                                             24   Marks were intended to be used to cause confusion, mistake and to deceive.
                                             25            39.     Defendants’ wrongful use in commerce of the SV Mark and Mi-one
                                             26   Marks is likely to (i) cause confusion and mistake in the minds of the public with
                                             27   respect to the origin, affiliation, and source of Defendants’ products and (ii) to
                                             28

                                                  4813-5166-2468                                                                COMPLAINT
                                                                                             - 12 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 14 of 26 Page ID #:14



                                             1    deceive purchasers of such products into believing that SV3 controls the quality
                                             2    thereof and endorses the same.
                                             3             40.     By reason of Defendants’ acts, SV3 suffered and continues to suffer
                                             4    damage to its business, reputation, and goodwill, and the loss of sales and profits
                                             5    SV3 would have made but for Defendants’ acts, in an amount to be proven at the
                                             6    time of trial.
                                             7             41.     Pursuant to 15 U.S.C. § 1117, SV3 is entitled to recover Defendants’
                                             8    profits, any damages sustained by SV3, and the cost of the action, including but not
                                             9    limited to reasonable attorneys’ fees, as a result of Defendants’ acts of infringement
                                             10   against SV3’s SV Mark and Mi-one Marks.
                                             11            42.     Defendants have continued to engage in the acts complained of herein
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12   after SV3 alerted Defendants to their infringement, and unless restrained and
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13   enjoined, Defendants may continue to do so, all to SV3’s irreparable harm. It
                                             14   would be difficult to ascertain the amount of compensation which would afford
                                             15   SV3 adequate relief from such continuing acts, and a multiplicity of judicial
                                             16   proceedings would be required. SV3’s remedy at law is not adequate to
                                             17   compensate it for the injuries threatened.
                                             18            43.     Pursuant to 15 U.S.C. § 1117, Defendants’ infringement of the SV
                                             19   Mark and Mi-one Marks is deliberate, willful, fraudulent, and without any
                                             20   extenuating circumstances, and constitutes a knowing use of the SV Mark and Mi-
                                             21   one Marks. SV3 is therefore entitled to recover three times the amount of actual
                                             22   damages, plus prejudgment interest.
                                             23                               SECOND CLAIM FOR RELIEF
                                             24                    (Violation of Lanham Act by Use of False Designation in
                                             25                        Interstate Commerce – Against All Defendants)
                                             26            44.     SV3 realleges and incorporates by reference as though fully set forth
                                             27   herein the allegations contained in Paragraphs 1 through 43, inclusive.
                                             28

                                                  4813-5166-2468                                                                COMPLAINT
                                                                                             - 13 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 15 of 26 Page ID #:15



                                             1             45.     Defendants caused goods identified by SV3’s SV Mark and Mi-one
                                             2    Marks to enter into interstate commerce. Defendants’ use of the SV Mark and Mi-
                                             3    one Marks was a false designation of origin which was likely to cause confusion, to
                                             4    cause mistake and to deceive as to the affiliation, connection or association of
                                             5    Defendants’ goods with SV3 and as to the origin, sponsorship, or approval of
                                             6    Defendants’ goods and SV3’s related goods.
                                             7             46.     Defendants’ acts, as alleged above, were in violation of 15 U.S.C.
                                             8    § 1125(a), because Defendants used in connection with its goods a false designation
                                             9    of origin, a false or misleading description and representation of fact which was
                                             10   likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
                                             11   connection, or association of Defendants’ goods with SV3 and as to the origin,
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12   sponsorship, or approval of Defendants’ goods and SV3’s related goods.
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13            47.     By reason of Defendants’ acts, SV3 suffered and continues to suffer
                                             14   damage to its business, reputation, and goodwill, and the loss of sales and profits
                                             15   SV3 would have made but for Defendants’ acts, in an amount to be proven at the
                                             16   time of trial.
                                             17            48.     Pursuant to 15 U.S.C. § 1117, SV3 is entitled to recover Defendants’
                                             18   profits and any damages sustained by SV3, and the cost of the action, including but
                                             19   not limited to reasonable attorneys’ fees, as a result of Defendants’ acts of
                                             20   infringement against SV3’s SV Mark and Mi-one Marks.
                                             21            49.     Defendants have continued to engage in the acts complained of herein
                                             22   after SV3 alerted Defendants to their infringement, and unless restrained and
                                             23   enjoined, Defendants may continue to do so, all to SV3’s irreparable harm. It
                                             24   would be difficult to ascertain the amount of compensation which would afford
                                             25   SV3 adequate relief from such continuing acts, and a multiplicity of judicial
                                             26   proceedings would be required. SV3’s remedy at law is not adequate to
                                             27   compensate it for the injuries threatened.
                                             28            50.     Pursuant to 15 U.S.C. § 1117, Defendants’ infringement of the SV

                                                  4813-5166-2468                                                                COMPLAINT
                                                                                             - 14 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 16 of 26 Page ID #:16



                                             1    Mark and Mi-one Marks is deliberate, willful, fraudulent, and without any
                                             2    extenuating circumstances, and constitutes a knowing use of the SV Mark and Mi-
                                             3    one Marks, SV3 is therefore entitled to recover three times the amount of actual
                                             4    damages, plus prejudgment interest.
                                             5                                 THIRD CLAIM FOR RELIEF
                                             6                           (Counterfeiting – Against All Defendants)
                                             7             51.     SV3 realleges and incorporates by reference as though fully set forth
                                             8    herein the allegations contained in Paragraphs 1 through 50, inclusive.
                                             9             52.     The SV Mark is used in commerce and is a valid, protectable
                                             10   trademark under the Lanham Act. At least as early as 2009, SV3 has continuously
                                             11   used the SV Mark to identify its goods and to distinguish those goods from those
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12   made and sold by others.
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13            53.     Defendants’ continued and unauthorized use of the SV Mark in
                                             14   connection with the sale of its electronic vaporizers and accessories constitutes
                                             15   trademark counterfeiting under 15 U.S.C. § 1114. Defendants’ use of the SV Mark
                                             16   is substantially identical to SV3’s use of the SV Mark.
                                             17            54.     Defendants’ acts of trademark counterfeiting, as alleged above, were
                                             18   committed with the knowledge that the SV Mark was intended to be used to cause
                                             19   confusion, mistake and to deceive.
                                             20            55.     Defendants’ wrongful use in commerce of the SV Mark is likely to (i)
                                             21   cause confusion and mistake in the minds of the public with respect to the origin,
                                             22   affiliation, and source of Defendants’ products and (ii) to deceive purchasers of
                                             23   such products into believing that SV3 controls the quality thereof and endorse the
                                             24   same.
                                             25            56.     Defendants’ conduct is intended to exploit the goodwill and reputation
                                             26   associated with SV3’s SV Mark and to take a competitive advantage without
                                             27   expenditure of resources, by a strategy of willful infringement.
                                             28            57.     By reason of Defendants’ acts, SV3 suffered and continues to suffer

                                                  4813-5166-2468                                                                COMPLAINT
                                                                                             - 15 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 17 of 26 Page ID #:17



                                             1    damage to its business, reputation, and goodwill, and the loss of sales and profits
                                             2    SV3 would have made but for Defendants’ acts, in an amount to be proven at the
                                             3    time of trial.
                                             4             58.     Pursuant to 15 U.S.C. § 1117, SV3 is entitled to recover, at its election,
                                             5    (a) three times Defendants’ profits or any damages sustained by SV3, whichever is
                                             6    greater, or (b) an award of statutory damages in the amount of (i) not less than
                                             7    $1,000 or more than $200,000 per counterfeit mark per type of goods sold, offered
                                             8    for sale, or distributed; or (ii) if the Court finds that the use of the counterfeit marks
                                             9    was willful, not more than $2,000,000 per counterfeit mark per type of goods sold,
                                             10   offered for sale, or distributed. Additionally, SV3 is entitled to recover the cost of
                                             11   the action, including but not limited to reasonable attorneys’ fees, plus prejudgment
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12   interest.
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13            59.     Defendants have continued to engage in the acts complained of herein
                                             14   after SV3 alerted Defendants to their infringement, and unless restrained and
                                             15   enjoined, Defendants may continue to do so, all to SV3’s irreparable harm. It
                                             16   would be difficult to ascertain the amount of compensation which would afford
                                             17   SV3 adequate relief from such continuing acts, and a multiplicity of judicial
                                             18   proceedings would be required. SV3’s remedy at law is not adequate to
                                             19   compensate it for the injuries threatened.
                                             20                               FOURTH CLAIM FOR RELIEF
                                             21            (Common Law Trademark Infringement – Against All Defendants)
                                             22            60.     SV3 realleges and incorporates by reference as though fully set forth
                                             23   herein the allegations contained in Paragraphs 1 through 59, inclusive.
                                             24            61.     SV3 owns and has superior rights in and to the Common Law
                                             25   Trademarks.
                                             26            62.     SV3 has continuously and extensively used the Common Law
                                             27   Trademarks since as early as 2009 in connection with its electronic vaporizers and
                                             28   accessories, and has not abandoned the Common Law Trademarks.

                                                  4813-5166-2468                                                                  COMPLAINT
                                                                                              - 16 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 18 of 26 Page ID #:18



                                             1             63.     By virtue of their willful disregard for SV3’s trademark rights, and
                                             2    their knowing and intentional misrepresentations, Defendants’ conduct, as
                                             3    described above, misleads the public as to the nature, source and/or origin of its
                                             4    goods so as to create a likelihood of confusion as to the nature, source, or
                                             5    sponsorship of Defendants’ goods.
                                             6             64.     Defendants’ conduct wrongfully tarnishes the goodwill symbolized by
                                             7    the Common Law Trademarks.
                                             8             65.     By reason of Defendants’ acts, SV3 suffered and continues to suffer
                                             9    damage to its business, reputation, and goodwill, and the loss of sales and profits
                                             10   SV3 would have made but for Defendants’ acts, in an amount to be proven at the
                                             11   time of trial.
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12            66.     Defendants have continued to engage in the acts complained of herein
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13   after SV3 alerted Defendants to their infringement, and unless restrained and
                                             14   enjoined, Defendants may continue to do so, all to SV3’s irreparable harm. It
                                             15   would be difficult to ascertain the amount of compensation which would afford
                                             16   SV3 adequate relief from such continuing acts, and a multiplicity of judicial
                                             17   proceedings would be required. SV3’s remedy at law is not adequate to
                                             18   compensate them for the injuries threatened.
                                             19            67.     Defendants’ wrongful use of the Common Law Trademarks is
                                             20   deliberate, willful, and in reckless disregard of SV3’s trademark rights, entitling
                                             21   SV3 to recover punitive damages.
                                             22                                 FIFTH CLAIM FOR RELIEF
                                             23                        (Violation of California Business & Professions
                                             24                       Code §§ 17200, et seq. – Against All Defendants)
                                             25            68.     SV3 realleges and incorporates by reference as though fully set forth
                                             26   herein the allegations contained in Paragraphs 1 through 67, inclusive.
                                             27            69.     California Business & Professions Code section 17200, et seq.
                                             28   prohibits unfair competition, which includes unlawful business acts or practices.

                                                  4813-5166-2468                                                                 COMPLAINT
                                                                                              - 17 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 19 of 26 Page ID #:19



                                             1             70.     Defendants’ conduct, as described above, constitutes acts of unlawful
                                             2    and unfair competition in violation of California Business & Professions Code
                                             3    section 17200 by, among other things, willfully infringing the Common Law
                                             4    Trademarks.
                                             5             71.     As a direct and proximate result of Defendants’ wrongful acts, SV3
                                             6    has suffered and continues to suffer lost profits and irreparable damage to their
                                             7    business reputation and goodwill. SV3 has no adequate remedy at law to rectify the
                                             8    injuries and harm to it proximately caused by these unlawful acts. Defendants will
                                             9    continue, unless restrained, to use SV3’s Common Law Trademarks and will cause
                                             10   irreparable injury to SV3. SV3, therefore, seeks injunctive relief, enjoining
                                             11   Defendants, their officers, agents and employees, and all persons acting in concert
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12   with them from engaging in further acts of unfair competition.
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13            72.     As a direct and proximate result of Defendants’ wrongful conduct as
                                             14   described herein, Defendants have gained revenues and other amounts properly
                                             15   belonging to SV3 and SV3 seeks restitution of those amounts.
                                             16                                    PRAYER FOR RELIEF
                                             17            WHEREFORE, SV3 prays for the following relief:
                                             18   On the First and Second Claims for Relief:
                                             19            1.      That this Court grant an injunction pursuant to the powers granted it
                                             20   under 15 U.S.C. § 1116, enjoining and restraining Defendants and their agents,
                                             21   servants, and employees from further acts of unfair competition or infringement,
                                             22   including, without limitation, directly or indirectly using the SV Mark and Mi-one
                                             23   Marks, or any other mark similar to the SV Mark and Mi-one Marks;
                                             24            2.      In furtherance of the injunction, that Defendants deliver to SV3 for
                                             25   destruction all signs, products, advertisements, literature, and any other promotional
                                             26   material, which feature the SV Mark and Mi-one Marks or any other trademarks
                                             27   confusingly similar to the SV Mark and Mi-one Marks;
                                             28

                                                  4813-5166-2468                                                                COMPLAINT
                                                                                             - 18 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 20 of 26 Page ID #:20



                                             1             3.      In furtherance of the injunction, SV3 requests that this Court
                                             2    permanently enjoin Defendants and their agents, servants, and employees from:
                                             3                     a.    Offering for sale, soliciting sales, advertising, or selling any
                                             4             products in any medium under any mark, name, symbol, logo, or other
                                             5             indicia that incorporates or is confusingly similar to the SV Mark and Mi-one
                                             6             Marks;
                                             7                     b.    Offering for sale, soliciting sales, advertising, or selling any
                                             8             electronic vaporizers or accessories in any medium, under any mark, name,
                                             9             symbol, logo, or other indicia that is likely to cause confusion or to cause
                                             10            mistake or to deceive persons into the erroneous belief that Defendants’
                                             11            products or services originate from SV3, or that Defendants or their agents
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12            are authorized by SV3 or are endorsed by SV3 or are sponsored by SV3, or
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13            are connected in some way with SV3; and
                                             14                    c.    Using false designations or from engaging in any act or series of
                                             15            acts that, either alone or in combination, constitute deceptive or unfair
                                             16            methods of competition with SV3 and from otherwise interfering with, or
                                             17            injuring SV3’s SV Mark and Mi-one Marks or the goodwill associated
                                             18            therewith;
                                             19            4.      That Defendants be required to account to SV3 for any and all profits
                                             20   and other gains derived by Defendants from the use of the SV Mark and Mi-one
                                             21   Marks;
                                             22            5.      That the Court award SV3 treble the amount of actual damages
                                             23   suffered by SV3;
                                             24            6.      That the Court award SV3 the amount of actual damages suffered by
                                             25   SV3 in an amount to be proven at trial, if the Court for any reason does not award
                                             26   SV3 treble the amount of actual damages suffered by SV3; and
                                             27
                                             28

                                                  4813-5166-2468                                                                    COMPLAINT
                                                                                              - 19 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 21 of 26 Page ID #:21



                                             1             7.      That the Court determine that this is an exceptional case, pursuant to
                                             2    15 U.S.C. § 1117, and therefore, award SV3’s attorneys’ fees and costs in this
                                             3    action, plus prejudgment interest.
                                             4    On the Third Claim for Relief:
                                             5             1.      That this Court grant an injunction pursuant to the powers granted it
                                             6    under 15 U.S.C. § 1116, enjoining and restraining Defendants and their agents,
                                             7    servants, and employees from further acts of unfair competition or infringement,
                                             8    including, without limitation, directly or indirectly using the SV Mark, or any other
                                             9    mark similar to the SV Mark;
                                             10            2.      In furtherance of the injunction, that Defendants deliver to SV3 for
                                             11   destruction all signs, products, advertisements, literature, and any other promotional
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12   material, which feature the SV Mark or any other trademarks confusingly similar to
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13   the SV Mark;
                                             14            3.      In furtherance of the injunction, SV3 requests that this Court
                                             15   permanently enjoin Defendants and their agents, servants, and employees from:
                                             16                    a.    Offering for sale, soliciting sales, advertising, or selling any
                                             17            products in any medium under any mark, name, symbol, logo, or other
                                             18            indicia that incorporates or is confusingly similar to the SV Mark;
                                             19                    b.    Offering for sale, soliciting sales, advertising, or selling any
                                             20            electronic vaporizers or accessories in any medium, under any mark, name,
                                             21            symbol, logo, or other indicia that is likely to cause confusion or to cause
                                             22            mistake or to deceive persons into the erroneous belief that Defendants’
                                             23            products or services originate from SV3, or that Defendants or their agents
                                             24            are authorized by SV3 or are endorsed by SV3 or are sponsored by SV3, or
                                             25            are connected in some way with SV3; and
                                             26                    c.    Using false designations or from engaging in any act or series of
                                             27            acts that, either alone or in combination, constitute deceptive or unfair
                                             28

                                                  4813-5166-2468                                                                    COMPLAINT
                                                                                              - 20 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 22 of 26 Page ID #:22



                                             1             methods of competition with SV3 and from otherwise interfering with, or
                                             2             injuring SV3’s SV Mark or the goodwill associated therewith;
                                             3             4.      That Defendants be required to account to SV3 for any and all profits
                                             4    and other gains derived by Defendants from the use of the SV Mark;
                                             5             5.      That the Court award SV3, at its election, (a) three times Defendants’
                                             6    profits or any damages sustained by SV3, whichever is greater, or (b) an award of
                                             7    statutory damages in the amount of (i) not less than $1,000 or more than $200,000
                                             8    per counterfeit mark per type of goods sold, offered for sale, or distributed; or (ii) if
                                             9    the Court finds that the use of the counterfeit marks was willful, not more than
                                             10   $2,000,000 per counterfeit mark per type of goods sold, offered for sale, or
                                             11   distributed; and
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12            6.      That the Court determine that this is an exceptional case, pursuant to
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13   15 U.S.C. § 1117, and therefore, award SV3’s attorneys’ fees and costs in this
                                             14   action, plus prejudgment interest.
                                             15   On the Fourth Claim for Relief:
                                             16            1.      That this Court grant an injunction pursuant to the powers granted it
                                             17   under 15 U.S.C. § 1116, enjoining and restraining Defendants and their agents,
                                             18   servants, and employees from further acts of unfair competition or infringement,
                                             19   including, without limitation, directly or indirectly using the Common Law
                                             20   Trademarks, or any other mark similar to the Common Law Trademarks;
                                             21            2.      In furtherance of the injunction, that Defendants deliver to SV3 for
                                             22   destruction all signs, products, advertisements, literature, and any other promotional
                                             23   material, which feature the Common Law Trademarks or any other trademarks
                                             24   confusingly similar to the Common Law Trademarks;
                                             25            3.      In furtherance of the injunction, SV3 requests that this Court
                                             26   permanently enjoin Defendants and their agents, servants, and employees from:
                                             27                    a.    Offering for sale, soliciting sales, advertising, or selling any
                                             28            products in any medium under any mark, name, symbol, logo, or other

                                                  4813-5166-2468                                                                    COMPLAINT
                                                                                              - 21 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 23 of 26 Page ID #:23



                                             1             indicia that incorporates or is confusingly similar to the Common Law
                                             2             Trademarks;
                                             3                     b.    Offering for sale, soliciting sales, advertising, or selling any
                                             4             electronic vaporizers or accessories in any medium, under any mark, name,
                                             5             symbol, logo, or other indicia that is likely to cause confusion or to cause
                                             6             mistake or to deceive persons into the erroneous belief that Defendants’
                                             7             products or services originate from SV3, or that Defendants or their agents
                                             8             are authorized by SV3 or are endorsed by SV3 or are sponsored by SV3, or
                                             9             are connected in some way with SV3; and
                                             10                    c.    Using false designations or from engaging in any act or series of
                                             11            acts that, either alone or in combination, constitute deceptive or unfair
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12            methods of competition with SV3 and from otherwise interfering with, or
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13            injuring SV3’s Common Law Trademarks or the goodwill associated
                                             14            therewith;
                                             15            4.      That Defendants be required to account to SV3 for any and all profits
                                             16   and other gains derived by Defendants from the use of the Common Law
                                             17   Trademarks;
                                             18            5.      That the Court award SV3 the amount of actual damages suffered by
                                             19   SV3 in an amount to be proven at trial; and
                                             20            6.      That the Court award SV3 punitive damages.
                                             21   On the Fifth Claim for Relief:
                                             22            1.      That this Court grant an injunction pursuant to the powers granted it
                                             23   under 15 U.S.C. § 1116, enjoining and restraining Defendants and their agents,
                                             24   servants, and employees from further acts of unfair competition or infringement,
                                             25   including, without limitation, directly or indirectly using the Common Law
                                             26   Trademarks, or any other mark similar to the Common Law Trademarks;
                                             27            2.      In furtherance of the injunction, that Defendants deliver to SV3 for
                                             28   destruction all signs, products, advertisements, literature, and any other promotional

                                                  4813-5166-2468                                                                   COMPLAINT
                                                                                              - 22 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 24 of 26 Page ID #:24



                                             1    material, which feature the Common Law Trademarks or any other trademarks
                                             2    confusingly similar to the Common Law Trademarks;
                                             3             3.      In furtherance of the injunction, SV3 requests that this Court
                                             4    permanently enjoin Defendants and their agents, servants, and employees from:
                                             5                     a.    Offering for sale, soliciting sales, advertising, or selling any
                                             6             products in any medium under any mark, name, symbol, logo, or other
                                             7             indicia that incorporates or is confusingly similar to the Common Law
                                             8             Trademarks;
                                             9                     b.    Offering for sale, soliciting sales, advertising, or selling any
                                             10            electronic vaporizers or accessories in any medium, under any mark, name,
                                             11            symbol, logo, or other indicia that is likely to cause confusion or to cause
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12            mistake or to deceive persons into the erroneous belief that Defendants’
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13            products or services originate from SV3, or that Defendants or their agents
                                             14            are authorized by SV3 or are endorsed by SV3 or are sponsored by SV3, or
                                             15            are connected in some way with SV3; and
                                             16                    c.    Using false designations or from engaging in any act or series of
                                             17            acts that, either alone or in combination, constitute deceptive or unfair
                                             18            methods of competition with SV3 and from otherwise interfering with, or
                                             19            injuring SV3’s Common Law Trademarks or the goodwill associated
                                             20            therewith; and
                                             21            4.      That the Court award restitution to SV3 for Defendants’ wrongful
                                             22   conduct pursuant to Cal. Bus. & Prof. Code § 17203.
                                             23   On Each and Every Claim for Relief:
                                             24            1.      For expedited discovery on the subject of the suppliers and purchasers
                                             25   of Defendants’ counterfeit products;
                                             26            2.      For such other preliminary, provisional, and permanent injunctive
                                             27   relief or order for specific performance as may be necessary to restrain Defendants
                                             28   from further acts in violation of SV3’s legal rights; and

                                                  4813-5166-2468                                                                    COMPLAINT
                                                                                              - 23 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 25 of 26 Page ID #:25



                                             1             3.      For such other relief as this Court may deem necessary or appropriate.
                                             2
                                             3
                                             4    Dated: January 7, 2019                         SNELL & WILMER L.L.P.
                                             5
                                             6                                                   By: /s/ Patrick W. Kelly
                                                                                                    Patrick W. Kelly
                                             7
                                                                                                 Attorneys for Plaintiff
                                             8                                                   SV3, LLC
                                             9
                                             10
                                             11
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                  4813-5166-2468                                                               COMPLAINT
                                                                                             - 24 -
                                         Case 5:19-cv-00046-JGB-SP Document 1 Filed 01/07/19 Page 26 of 26 Page ID #:26



                                             1                                DEMAND FOR JURY TRIAL
                                             2             SV3, LLC hereby demands a trial by jury of all claims triable by jury.
                                             3
                                             4
                                                  Dated: January 7, 2019                        SNELL & WILMER L.L.P.
                                             5
                                             6
                                                                                                By: /s/ Patrick W. Kelly
                                             7                                                     Patrick W. Kelly
                                             8                                                  Attorneys for Plaintiff
                                                                                                SV3, LLC
                                             9
                                             10
                                             11
SNELL & WILMER

             LOS ANGELES, CALIFORNIA 90071




                                             12
               350 SOUTH GRAND AVENUE

                 TWO CALIFORNIA PLAZA
                   ATTORNEYS AT LAW

                      SUITE 2600




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                  4813-5166-2468                                                              COMPLAINT
                                                                                            - 25 -
